Title: To John Adams from Sylvanus Bourne, 29 March 1790
From: Bourne, Sylvanus
To: Adams, John



My respected Sir—
Newyork March 29th 1790—

There are certain Subjects which become more eligibly communicated in writing than in Person. among these are priorly ranked such as have a personal reference; hence my apology for this mode of requesting once more a renewal of your influence with the President & Mr. Jefferson towards my attainment of such a situation in the foreign employ of my Country as I may be capable of fitting with reputation to myself & advantage to the Publick.  I am sensible that a view to public benefit must form the criterion of your judgment & the basis of your intercession, while at the same time you will concede that where a number of Candidates appear whose claims & merits may be equal, the force of personal friendship & special exception will necessarily be required to decide the preference. and there can scarce be a doubt that in the foreign as has been the case in the domestic arrangements the number of candidates will surpass the number of places to be given; under these circumstances should your judgment be convinced as to my capacity of rendering public service am I so happy as to possess any hope of your friendly excution in support of that opinion will you suffer me to plead that anxious desire for employ which has been discoverable in my solicitations for a year past, as the grounds of my plea for your explicit Assistance
A Secretaryship or other secondary place in the Diplomatic Line—or a Consulate are either Objects of my Wishes—and should the event accord with these wishes my constant aim will be to requite the attention of my friends by endeavouring to deserve the confidence of my Country—
I have the Honour to be in every sentiment of Respect & Esteeme /  Your most Obedt Servt

Silvanus Bourn